Case 19-40883      Doc 544     Filed 03/14/19 Entered 03/14/19 09:00:10            Main Document
                                             Pg 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


 In re:                                               Chapter 11

 PAYLESS HOLDINGS LLC, et al.,                        Case No. 19-40883-659

                Debtors.


                              NOTICE OF APPEARANCE AND
                            REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that the undersigned counsel hereby appear in the above-

 captioned case for and on behalf of MIR Hanson Associates, LLC (the “Creditor”) for all

 purposes in connection with this case. The undersigned counsel hereby request service of any

 and all notices given or required to be given in the above-captioned case, and all papers served or

 required to be served in the case, and request that the names and addresses of the undersigned

 counsel be added to all mailing matrices in this case. Service may be made and directed as

 follows:

                             H. Seiji Newman (pro hac vice pending)
                             Massimo Giugliano (pro hac vice pending)
                             DAVIS & GILBERT LLP
                             1740 Broadway
                             New York, New York 10019
                             Telephone: (212) 468-4800
                             Email: hsnewman@dglaw.com
                             Email: mgiugliano@dglaw.com

                             with a copy to:
                             Bonnie L. Clair
                             SUMMERS COMPTON WELLS LLC
                             8909 Ladue Road
                             St. Louis, MO 63124
                             Telephone: (314) 991-4999
                             Email: blcattymo@summerscomptonwells.com (CM/ECF only)
                             Email: bclair@summerscomptonwells.com (Correspondence)
Case 19-40883      Doc 544     Filed 03/14/19 Entered 03/14/19 09:00:10             Main Document
                                             Pg 2 of 3


        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

 notices and papers referred to in the Bankruptcy Rules and the Bankruptcy Code, but also

 includes without limitation any notice, application, complaint, demand, motion, petition,

 pleading or request, whether formal or informal, written or oral, and whether transmitted or

 conveyed by mail, delivery, telephone, telegraph, telex, email, electronic filing or otherwise filed

 or made with regard to the above-captioned case and proceedings therein, and for the purposes of

 CM/ECF.

        This Notice of Appearance and Request for Service of Papers is without prejudice to the

 Creditor’s rights, remedies, and claims against other entities or any objection that may be had to

 the subject-matter jurisdiction of the Court, and shall not be deemed or construed to submit the

 Creditor to the jurisdiction of the Court. All rights, remedies, and claims are hereby expressly

 reserved, including without limitation the Creditor’s (i) right to have final orders in non-core

 matters entered only after de novo review by a District Judge, (ii) right to trial by jury in any

 proceeding so triable in these cases or in any case, controversy, or proceeding related to these

 cases, (iii) right to have the District Court withdraw the reference in any matter subject to

 mandatory or discretionary withdrawal, (iv) right to seek a change of venue, or (v) any other

 rights, claims, actions, setoffs or recoupments to which the Creditor is or may be entitled, in law

 or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments the Creditor

 expressly reserves.




                                                  2
Case 19-40883     Doc 544     Filed 03/14/19 Entered 03/14/19 09:00:10          Main Document
                                            Pg 3 of 3


 Dated: March 14, 2019                       SUMMERS COMPTON WELLS LLC

                                             By: /s/ Bonnie L. Clair
                                             Bonnie L. Clair, Mo. #41696
                                             8909 Ladue Road
                                             St. Louis, MO 63124
                                             (314) 991-4999 x340
                                             (314) 991-2413 facsimile
                                             blcattymo@summerscomptonwells.com
                                                  (CM/ECF only)
                                             bclair@summerscomptonwells.com
                                                 (Correspondence)

                                             -and-

                                             DAVIS & GILBERT LLP

                                             By: /s/ H. Seiji Newman
                                             H. Seiji Newman (pro hac vice pending)
                                             Massimo Giugliano (pro hac vice pending)
                                             1740 Broadway
                                             New York, New York 10019
                                             Telephone: (212) 468-4800
                                             Facsimile: (212) 468-4888
                                             hsnewman@dglaw.com
                                             mgiugliano@dglaw.com



                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed electronically
 on March 14, 2019 with the United States Bankruptcy Court for the Eastern District of Missouri
 and has been served on the parties in interest via e-mail by the Court’s CM/ECF System as listed
 on the Court’s Electronic Mail Notice List.

                                             /s/ Christina Hauck
                                             Christina Hauck




                                                3
